Citation Nr: 1755149	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-16 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel





INTRODUCTION

The Veteran served during the Vietnam Era, Peacetime, and the Persian Gulf War Era.  The Veteran was active duty from July 1973 to April 1979 and from August 1988 to August 1993 in the United States Air Force.  He also served in the Public Health Service from August 1993 to December 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a February 2016 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  In October 2017, the Veteran's representative requested a new hearing.  As the Veteran was provided the opportunity to provide in-person testimony and has had the chance to supplement the record with additional evidence, the Board finds good cause for a new hearing has not been presented, and the motion is denied.  His appeal will be considered on the merits.  38 C.F.R. §§ 20.702, 20.704.

The issue of total disability based on individual unemployability (TDIU) has been raised by the record in January 2016 and October 2017 correspondence from the Veteran and his representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets the additional delay; however additional development is needed before the Veteran's claim on appeal can be decided.  

Sleep Apnea

The Veteran asserts that his sleep apnea condition was either incurred in service or as secondary to his service connected hyperthyroidism.  (02/09/2016 Hearing Testimony; 10/12/2017, Hearing Request). 

Service treatment records show that the Veteran complained of problems with sleep in August 1988 and October 1988.  (06/05/2015, STR - Medical at 13; 06/05/2015, STR - Medical at 36.)

In a December 2004 separation report of medical history, the Veteran indicated that he had frequent trouble sleeping.  The provider noted that the Veteran had "mild sleep disturbance, related to stress at work, improved with pending retirement."  (10/19/2012, Medical Treatment Record at 3.)  During the February 2016 Board hearing, the Veteran stated that he reported sleep disturbances upon his separation from active duty because his wife complained about his snoring and that he was waking up and gasping for air.  02/09/2016, Hearing Transcript at 2.

The Veteran reported that while in service, a provider suggested that he had sleep apnea, but that funding was unavailable to send him to an out-of-area facility that could provide a test.  This was an informal conversation that was not included in the treatment records.  (Id. at 2-3.)

The Veteran was assessed with sleep apnea in October 2009, along with excessive daytime sleepiness and snoring.  (07/01/2010, Medical Treatment Record - Non-Government Facility.)

In October 2017, the Veteran's representative provided correspondence asserting that the sleep apnea condition either developed in service or was secondary to hyperthyroidism.  The following link to related medical literature was provided in the letter: https://academic.oup.com/jcem/article/95/2/483/2596448/Endocrine-Aspects-of-Obstructive -Sleep-Apnea

The Veteran's representative also stated that the Veteran's service connected hyperthyroidism, hypertension, and coronary artery disease were all signs of sleep apnea, adding links to the following articles:

http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3428413
http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2830401

As noted above, there is evidence of a sleep problem while in service.  The Board finds that the Veteran's lay statements regarding in-service fatigue and snoring are credible.  38 C.F.R. § 1154(a).  Accordingly, there is evidence sleep apnea may be related to the Veteran's active service.  Further, the Veteran has not been afforded a VA examination to determine if his sleep apnea is secondary to his service connected hyperthyroidism and/or whether his hyperthyroidism, hypertension, and coronary artery disease were in-service symptoms of sleep apnea.  Therefore, VA has a duty to assist this Veteran in substantiating his claim by providing an examination.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.  On remand, an examination should be scheduled to determine the nature and etiology of the Veteran's sleep apnea.

Diabetes Mellitus

The Veteran asserts that his diabetes mellitus was incurred as secondary to his sleep apnea (if service connected) or due to in-service weight gain or due to in-service chemical exposure.  (02/09/2016 Hearing Testimony; 10/12/2017, Hearing Request).

Service treatment records appear to show that the Veteran weighed 144 lbs. in 1975 (06/05/2015, STR - Medical at 79), 190 lbs. in July 1977 (Id. at 70), 193 lbs. in June 1988 (Id. at 78) and 222 lbs. in December 2004 (12/06/2007, Medical Treatment Record - Government Facility at 2), as he retired from active duty.  The Board notes that the Veteran was not on active duty from May 1979 to July 1988.

In December 2004, laboratory test results indicated that the Veteran's glucose level was high, at 131 mg/dl.  (05/29/2009, Medical Treatment Record - Government Facility at 1.)

In June 2012, the Veteran was diagnosed with diabetes mellitus. (10/09/2012, Medical Treatment Record Non-Government Facility at 1.)

In October 2017, the Veteran's representative asserted that the Veteran's in-service weight gain contributed to his diabetes diagnosis.  (10/12/2017, Hearing Request.)  The Veteran also asserted that if service connected for sleep apnea, medical literature has shown that sleep apnea can cause or aggravate diabetes, citing the following article:  https://www.somnosure.com/blog/relationship-between-sleep-apnea-and-diabetes

The October 2017 correspondence finally noted that the Veteran was exposed to various chemicals while on temporary duty at Andersen Air Force base in Guam.  The representative noted that Camp Lejeune dry-cleaning contaminants, fuels, pesticides, and toxic metals were all located at Anderson Air Force base and included the following links:

https://Yosemite.epa.gov/r9/sfund/r9sfdocw.nsf/vwsoalphabetic/Andersen+Air+Force+Base?OpenDocument

https://www.cdc.gov/biomonitoring/pdf/dioxinlikechemicals_factsheet.pdf

Given the above, there is evidence that the Veteran's current disability may be related to the Veteran's active service.  Therefore, VA has a duty to assist this Veteran in substantiating his claim by providing an examination.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.  On remand, an examination should be scheduled to determine the nature and etiology of the Veteran's diabetes mellitus.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the claims file has all available service treatment and personnel records for the Veteran, to include the 1973 entrance examination and lay statements from the Veteran and his wife (see 02/09/2016, Hearing Transcript at 5-6), which all appear to be missing from the claims file.

2.  Schedule the Veteran for VA sleep apnea and diabetes mellitus examinations, to determine the etiology of his claims.  All pertinent symptomatology and findings must be reported in detail.  The examiner is to review the claims file to become familiar with the pertinent medical history, and the examination report should reflect that such review was accomplished. 

The examiner should review the following:

06/05/2015, STR - Medical at 36 (regarding lack of restful sleep);

10/19/2012, Medical Treatment Record at 3 (separation report of medical history);

07/01/2010, Medical Treatment Record - Non-Government Facility;

05/29/2009, Medical Treatment Record - Government Facility at 1;

10/09/2012, Medical Treatment Record Non-Government Facility at 1;

10/19/2012, Correspondence;

02/09/2016 Hearing Testimony;

10/12/2017, Hearing Request and included links:

https://academic.oup.com/jcem/article/95/2/483/2596448/Endocrine-Aspects-of-Obstructive -Sleep-Apnea

http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3428413

http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2830401

https://www.somnosure.com/blog/relationship-between-sleep-apnea-and-diabetes

https://Yosemite.epa.gov/r9/sfund/r9sfdocw.nsf/vwsoalphabetic/Andersen+Air+Force+Base?OpenDocument

https://www.cdc.gov/biomonitoring/pdf/dioxinlikechemicals_factsheet.pdf

The examiner is to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater), that the Veteran's sleep apnea and/or diabetes mellitus incurred in or were caused by active duty military service.

If either claim is denied, the examiner should cite to the aforementioned links that are related to the denied claim and provide a rationale explaining why the submitted medical literature does not apply.

If  the examiner opines that temporary duty at Andersen Air Force Base could have exposed the Veteran to chemicals/substances that caused his diabetes mellitus, the AOJ should contact the Defense Personnel Records Information Retrieval System to retrieve any record of the Veteran's TDY to Guam and associate these records with the claims file.  

3.  Thereafter, readjudicate the Veteran's claims in light of all of the evidence of record.  If the benefits sought are not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (West 2), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

